          Case 5:21-cv-01962-BLF Document 16 Filed 03/23/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT FOR
                             NORTHERN DISTRICT OF CALIFORNIA
                                    SAN JOSE DIVISION


TESLA, INC.,                                       Case Number: 5:21-cv-01962

               Plaintiff,                          SUPPLEMENT TO TESLA’S
                                                   ADMINISTRATIVE MOTION TO SEAL,
     v.                                            DKT. 3, PER COURT ORDER, DKT. 11.

                                                   Judge Beth Labson Freeman
MCKECHNIE VEHICLE COMPONENTS
USA, INC.; and MVCUSA HOLDINGS,
LLC,
             Defendant.


       Attached as a supplement to Plaintiff Tesla’s Administrative Motion to Seal Portions of

Its Ex Parte Motion for a Temporary Restraining Order and Preliminary Injunction and Certain

Documents in Support Thereof, Dkt. 3, is the table required by the Court’s Standing Order for

Civil Cases § 5, per the Court’s March 22 Order, Dkt. 11. Also pursuant to the Court’s Standing

Order, Tesla is providing to the Court physical courtesy copies of the motion for a temporary

restraining order and supporting papers with highlighting reflecting the proposed redactions of

confidential information.

March 23, 2021                               Signed: _____________________________

                                                    Joseph Alm (SBN: 294362)
                                                    jalm@tesla.com
                                                    Candace Jackman (SBN: 267599)
                                                    cjackman@tesla.com
                                                    TESLA, INC.
                                                    901 Page Ave.
                                                    Fremont, CA 94538
                                                    Telephone: (650) 681-5000

                                                    Counsel for Plaintiff
                                       Case 5:21-cv-01962-BLF Document 16 Filed 03/23/21 Page 2 of 5


                                                                    Section 5 Table per Standing Order
ECF or Exh. No.   Document                              Portion(s) to Seal Reason(s) for Sealing
                                                                             Contains confidential information showing the amount and due date of Tesla's loan to MVC.
                  Memorandum of Points and                                   This information would permit competitors and suppliers to unfairly compete or bargain against
                  Authorites In Support of Tesla's Ex                        Tesla more effectively. Alm Decl. ¶ 5. This information is strictly confidential, commercially
                  Parte Motion for a Temporary                               sensitive information that would severely harm Tesla if made public by putting Tesla at a
3‐3               Restraining Order                     5:24                 commercial disadvantage. Id. ¶ 3.
                                                                              Contains confidential information showing (1) the timing required to create, set up, and validate
                                                                              new tooling; and (2) the timing and cost to construct new tooling. This information concerning
                                                                              MVC’s failure to supply to Tesla and the scope and timing of such effects from that failure
                                                                              would inform Tesla’s competitors about Tesla’s production and service schedules and would
                  Memorandum of Points and
                                                                              enable competitors and suppliers to take advantage of Tesla using this information. Alm Decl. ¶
                  Authorites In Support of Tesla's Ex
                                                                              7. This information is strictly confidential, commercially sensitive information that would
                  Parte Motion for a Temporary
                                                                              severely harm Tesla if made public by putting Tesla at a commercial disadvantage. Id. ¶ 3.
3‐3               Restraining Order                     4:11; 13:6‐7, 13‐15
                  Memorandum of Points and                                    Contains confidential information concerning (1) the timing and scope of any potential repair
                  Authorites In Support of Tesla's Ex                         shortage, including the specific date at which Tesla will be unable to service certain vehicles, (2)
                  Parte Motion for a Temporary                                the number of vehicles likely to be affected if relief is not granted, and (3) the functional
                  Restraining Order                                           consequences of lacking certain parts. If made public, this information would harm by
                                                                              informing Tesla’s competitors about Tesla’s trade secret production and service schedules. It
                                                        2:9; 4:7, 11; 5:8‐12; would also enable competitors and suppliers to take advantage of Tesla using this information.
                                                        7:15, 17‐18; 11:2‐3; Alm Decl. ¶¶ 6‐7. This information is strictly confidential, commercially sensitive information
                                                        12:20‐24, 28; 13:6‐ that would severely harm Tesla if made public by putting Tesla at a commercial disadvantage.
3‐3                                                     7, 13‐15; 14:21       Id. ¶ 3.
                                                                              Contains confidential information showing the amount and due date of Tesla's loan to MVC.
                                                                              This information would permit competitors and suppliers to unfairly compete or bargain against
                                                                              Tesla more effectively. Alm Decl. ¶ 5. This information is strictly confidential, commercially
                                                                              sensitive information that would severely harm Tesla if made public by putting Tesla at a
3‐5               Guh‐Siesel Declaration                2:2, 4                commercial disadvantage. Id. ¶ 3.
                                                                              Contains Tesla's confidential General Terms and Conditions for Prototype and Production Parts
                                                                              or Services (“GTC”) between Tesla and MVC. If made public, this information would alert
                                                                              current and future Tesla suppliers to the confidential terms of one of Tesla’s supply
                                                                              agreements, impairing Tesla’s negotiating position with said suppliers. Alm Decl. ¶ 5. This
                                                                              information is strictly confidential, commercially sensitive information that would severely harm
3‐5               Guh‐Siesel Declaration, Exhibit A     Entire Exhibit        Tesla if made public by putting Tesla at a commercial disadvantage. Id. ¶ 3.




                                                                                       1
                                      Case 5:21-cv-01962-BLF Document 16 Filed 03/23/21 Page 3 of 5


ECF or Exh. No.   Document                            Portion(s) to Seal  Reason(s) for Sealing
                                                                          Contains confidential settlement discussions relating to the General Terms and Conditions for
                                                                          Prototype and Production Parts or Services (“GTC”) between Tesla and MVC. If made public,
                                                                          this information would alert current and future Tesla suppliers to the confidential terms of one
                                                                          of Tesla’s supply agreements, impairing Tesla’s negotiating position with said suppliers. Alm
                                                                          Decl. ¶ 5. This information is strictly confidential, commercially sensitive information that
                                                                          would severely harm Tesla if made public by putting Tesla at a commercial disadvantage. Id. ¶
3‐5               Guh‐Siesel Declaration, Exhibit B   Entire Exhibit      3.
                                                                          Concerns confidential information about tooling cost and timing to replace tooling. If made
                                                                          public, this information would also enable competitors and suppliers to take advantage of Tesla
                                                                          using this information. Alm Decl. ¶¶ 6‐7. This information is strictly confidential, commercially
                                                                          sensitive information that would severely harm Tesla if made public by putting Tesla at a
3‐7               Gangaraju Declaration               2:15, 17, 20, 22‐25 commercial disadvantage. Id. ¶ 3.
                                                                          Concerns confidential information laying out a complete list of Tesla’s tooling with MVC. If
                                                                          made public, the tooling information would help permit Tesla’s competitors to know the
                                                                          specific tooling used to assemble parts for Tesla’s cutting‐edge vehicles and the costs and
                                                                          functional purposes thereof, enabling them to seek to reverse engineer Tesla’s proprietary
                                                                          trade secrets. Alm Decl. ¶ 6. This information would also enable competitors and suppliers to
                                                                          take advantage of Tesla using this information. Id. ¶ 7. This information is strictly confidential,
                                                                          commercially sensitive information that would severely harm Tesla if made public by putting
3‐7               Gangaraju Declaration Exhibit A     Entire Exhibit      Tesla at a commercial disadvantage. Id. ¶ 3.
                                                                          Concerns confidential information showing a complete list of purchase orders for Tesla tooling
                                                                          by MVC. If made public, this information would permit Tesla’s competitors to know the trade
                                                                          secret costs of the tooling. Alm Decl. ¶ 6. This information is strictly confidential, commercially
                                                                          sensitive information that would severely harm Tesla if made public by putting Tesla at a
3‐7               Gangaraju Declaration Exhibit B     Entire Exhibit      commercial disadvantage. Id. ¶ 3.
                                                                          Concerns confidential information showing a payments by Tesla for tooling by MVC. If made
                                                                          public, this information would permit Tesla’s competitors to know the trade secret costs of the
                                                                          tooling. Alm Decl. ¶ 6. This information is strictly confidential, commercially sensitive
                                                                          information that would severely harm Tesla if made public by putting Tesla at a commercial
3‐7               Gangaraju Declaration Exhibit C     Entire Exhibit      disadvantage. Id. ¶ 3.
                                                                          Concerns confidential information showing a complete list of parts MVC supplied to Tesla. If
                                                                          made public, this information about Tesla’s component inventory and the scope of MVC's
                                                                          failure to supply Tesla would inform Tesla’s competitors about Tesla’s production and service
                                                                          schedules, which also constitute trade secrets. It would also enable competitors and suppliers
                                                                          to take advantage of Tesla using this information. Alm Decl. ¶ 7. This information is strictly
                                                                          confidential, commercially sensitive information that would severely harm Tesla if made public
3‐7               Gangaraju Declaration Exhibit D     Entire Exhibit      by putting Tesla at a commercial disadvantage. Id. ¶ 3.




                                                                                    2
                                       Case 5:21-cv-01962-BLF Document 16 Filed 03/23/21 Page 4 of 5


ECF or Exh. No.   Document                          Portion(s) to Seal   Reason(s) for Sealing
                                                                         Concerns confidential information showing a complete list of uncontested chargebacks from
                                                                         Tesla to MVC. If made public, information about Tesla’s component inventory … and the scope
                                                                         and timing of effects of MVC’s failure to supply, would also inform Tesla’s competitors about
                                                                         Tesla’s production and service schedules, which also constitute proprietary trade secrets. It
                                                                         would also enable competitors and suppliers to take advantage of Tesla using this information.
                                                                         Alm Decl. ¶ 7. This information is strictly confidential, commercially sensitive information that
                                                                         would severely harm Tesla if made public by putting Tesla at a commercial disadvantage. Id. ¶
3‐7               Gangaraju Declaration Exhibit E   Entire Exhibit       3.
                                                                         Concerns confidential communication between Tesla and MVC about the parties' supply
                                                                         relationship. These confidential communications about Tesla’s tools, parts, inventory, and
                                                                         costs, Alm Decl. ¶ 12, are kept strictly confidential, id. ¶ 8, and is commercially sensitive
                                                                         information that would severely harm Tesla if made public by putting Tesla at a commercial
3‐7               Gangaraju Declaration Exhibit F   Entire Exhibit       disadvantage. Id. ¶ 3; see also id. ¶¶ 6‐7.
                                                                         Concerns confidential communication between Tesla and MVC about the parties' supply
                                                                         relationship. These confidential communications about Tesla’s tools, parts, inventory, and
                                                                         costs, Alm Decl. ¶ 12, are kept strictly confidential, id. ¶ 8, and is commercially sensitive
                                                                         information that would severely harm Tesla if made public by putting Tesla at a commercial
3‐7               Gangaraju Declaration Exhibit G   Entire Exhibit       disadvantage. Id. ¶ 3; see also id. ¶¶ 6‐7.
                                                                         Concerns confidential communication between Tesla and MVC about the parties' supply
                                                                         relationship. These confidential communications about Tesla’s tools, parts, inventory, and
                                                                         costs, Alm Decl. ¶ 12, are kept strictly confidential, id. ¶ 8, and is commercially sensitive
                                                                         information that would severely harm Tesla if made public by putting Tesla at a commercial
3‐7               Gangaraju Declaration Exhibit H   Entire Exhibit       disadvantage. Id. ¶ 3; see also id. ¶¶ 6‐7.
                                                                         This is an examplar Purchase Order from MVC. If made public, the tooling information would
                                                                         help permit Tesla’s competitors to know the costs of Tesla tooling, a trade secret. Alm Decl. ¶ 6.
                                                                         This information is strictly confidential, commercially sensitive information that would severely
                                                                         harm Tesla if made public by putting Tesla at a commercial disadvantage. Id. ¶ 3.
3‐7               Gangaraju Declaration Exhibit I   Entire Exhibit
                                                                         This is an exemplar letter from MVC providing a tooling quote. If made public, the tooling
                                                                         information would help permit Tesla’s competitors to know the costs of Tesla's tooling which is
                                                                         a trade secret. Alm Decl. ¶ 6. This information is strictly confidential, commercially sensitive
                                                                         information that would severely harm Tesla if made public by putting Tesla at a commercial
3‐7               Gangaraju Declaration Exhibit J   Entire Exhibit       disadvantage. Id. ¶ 3.
                                                                         Concerns confidential information about Tesla's component inventory and impending draw‐
                                                                         down. If made public, this information would inform Tesla’s competitors about Tesla’s
                                                                         production and service schedules, which are trade secrets, and would also enable competitors
                                                                         and suppliers to take advantage of Tesla using this information. Alm Decl. ¶ 7. This information
                                                    1:23‐25, 27‐28; 2:1‐ is strictly confidential, commercially sensitive information that would severely harm Tesla if
3‐11              McCabe Declaration                2                    made public by putting Tesla at a commercial disadvantage. Id. ¶ 3.



                                                                                  3
                                     Case 5:21-cv-01962-BLF Document 16 Filed 03/23/21 Page 5 of 5


ECF or Exh. No.   Document                       Portion(s) to Seal   Reason(s) for Sealing
                                                                      Concerns confidential information about Tesla's component inventory and impending draw‐
                                                                      down. If made public, this information would inform Tesla’s competitors about Tesla’s
                                                                      production and service schedules, which are trade secrets, and would also enable competitors
                                                                      and suppliers to take advantage of Tesla using this information. Alm Decl. ¶ 7. This information
                                                                      is strictly confidential, commercially sensitive information that would severely harm Tesla if
3‐11              McCabe Declaration Exhibit 1   Entire Exhibit       made public by putting Tesla at a commercial disadvantage. Id. ¶ 3.
                                                                      Concerns confidential information about the functional design of certain parts. This
                                                                      information is confidential and would allow competitors to take advantage of Tesla using this
                                                                      information. Alm Decl. ¶ 7. Knowing the functional purposes of the parts would enable
                                                                      competitors to seek to reverse engineer Tesla’s proprietary trade secrets. Id. ¶ 6. This
                                                                      information is strictly confidential, commercially sensitive information that would severely harm
3‐13              Gschwind Declaration           1:25‐2:7; 2:9‐12     Tesla if made public by putting Tesla at a commercial disadvantage. Id. ¶ 3.




                                                                               4
